THE COURT.
Under the authority of section 3, Rule V, of the Rules for the Supreme Court and District Courts of Appeal, respondent moves to dismiss the appeal or affirm the judgment upon the ground that the appeal was *759taken for delay only and that the questions on which the decision of the case depends are so unsubstantial as not to need further argument. After examining the transcript on appeal in connection with the points made in appellant’s brief it is our opinion that the appeal presents a debatable question of law, and therefore the motion is denied.
Thompson (R. L.), J., and Plummer, J., concurred.